SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

674
CA 14-02239
PRESENT: SMITH, J.P., CENTRA, PERADOTTO, AND WHALEN, JJ.


NICK’S GARAGE, INC., PLAINTIFF-RESPONDENT,

                      V                                          ORDER

ADIRONDACK INSURANCE EXCHANGE,
DEFENDANT-APPELLANT.


GOLDBERG SEGALLA LLP, SYRACUSE (HEATHER ZIMMERMAN OF COUNSEL), FOR
DEFENDANT-APPELLANT.

BOUSQUET HOLSTEIN PLLC, SYRACUSE (CECELIA R.S. CANNON OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County (James
P. Murphy, J.), entered March 4, 2014. The order, insofar as appealed
from, denied in part the motion of defendant to dismiss the amended
complaint.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on July 17, 2015, and filed in the Onondaga
County Clerk’s Office on July 17, 2015,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    October 9, 2015                     Frances E. Cafarell
                                                Clerk of the Court